Case 1:21-cv-06400-JPC Document 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 08/17/21 Page 1of3

Pee Ee

 

NICK GIOULES

Plaintiff,
-against-

ANTIGUA LOCAL PHARMACY LLC and
BRENDALIS ANTIGUA
Defendants.

Case No.: 21cv6400

NOTICE OF MOTION TO
DISMISS THE COMPLAINT

 

PLEASE TAKE NOTICE that, the Defendant ANTIGUA LOCAL PHARMACY and

BRENDALIS ANTIGUA, files this motion asking the Court to dismiss the complaint filed by

the Plaintiff, NICK GIOULES and his attorneys, SHALOM LAW, PLLC, for lack of evidence.

Dated:
G-(2- 202!

 

 

=
aA
A

BRENDALIS ANTIGUA
Case 1:21-cv-06400-JPC Document 8 Filed 08/17/21 Page 2 of 3

ANTIGUA LOCAL PHARMACY LLC
1961 SOUTHERN BOULEVARD, BRONX, NY 10460 | 718-299-0299 |
ANTIGUALOCALPHARMACY.COM

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PRO SE INTAKE UNIT

40 FOWLEY SQUARE

NEW YORK, NY 10007

ATTN HON. JUDGE JOHN P. CRONAN

August 12, 2021

RE: CASE 1:21-CV- 06400

NICK GIOULES VS ANTIGUA LOCAL PHARMACY LLC AND BRENDALIS ANTIGUA

Dear Hon. Judge Cronan,

| hope this letter finds you well and in good health during these strenuous times. My name is
Brendalis Antigua, | am a small business owner for Antigua Local Pharmacy, LLC. | am a proud female,
new business owner in the south Bronx. The reason for this letter is to confirm that | have received the
complaints filed by Shalom Law and | am acknowledging the urgency of this matter. Please be advised
that |am a new business owner and | financially cannot retain an attorney to represent myself or my
corporation for this matter. | kindly request that you accept this letter as a notice that | will be
representing myself and my business or allot me the time to retain one for the corporation.

The above-mentioned complaint is an absolute devastation and outrage to my business as |
have provided so much to my community before and during these times. A previous search on the
Plaintiff has uncovered multiple and similar cases as the one filed against me. He has a history of these
similar claims as to destroy smail business and collect reward, especially in minority businesses. This
fraudulent activity must be noted and this individual must be stopped from taking advantage of owners
like myself. | am seeking a Motion to Dismiss this case due to lack of evidence and request hearing if
needed.

Enclosed please find:

1. Notice of Motion to Dismiss the Complaint
2. Notice of Pro Se Appearance for Brendalis Antigua and Antigua Local Pharmacy LLC

Thank you for your careful attention to this matter. If there are any questions, please contact me
directly at (347)-794-0531.

 

ip A
BRENDALIS ANTIGUA
 

 

 

 

Case 1:21-cv-06400-JPC Document 8° Filed 08/17/21 Page 3.of 3

 

PR
MAIL
PR

 

FLAT RATE
ENVELOPE

ONE RATE @ ANY WEIGHT

To schedule free Package Pickup,
scan the QR code.

 

‘ikige ° te ee ee
sas Wide * lineata

Ml GOUAGT BMRA NAR EOOURRIET ENE Bt
PS10001000006

 

 

 

IORITY [

 

 

cs

PRESS FIRWv

PRIORITY
MAEL

EXPRESS®

PHONE (‘8 AgG-079q
Aukigues Lo ced Plhotuncce, [Be

ID61 Sothern BIWs
Brown, WY 18460

UNITED STATES”
POSTAL SERVICE o

 

 

FROM: ecease prin

 

  

MT SIGNATURE REQUIRED Note: The mailer must check the “Signature Ae

Requires the 'S OR 2) Purch additional i ; OR 3} Puréhia:

Purchases Return Receipt sarvice. If the box is not checked, the Postal Service will leave the.

mail receptacte or other secure location without attempting to obtain tha addressee's signature on deli

Delivery Options

CI no Saturday Delivery (delivered next business day)

a Sunday/Holiday Delivery Required (additional fee, where available")

[J 10:30 AM Delivery Required {additional feo, where avallable*)
“Refer to USPS.com® or local Post

TO: (rease pany

  

 

PHONE (

Vuites Stabes Disk rick Cou: y

Mi to SE
Tien, Ris Pistrict of Vew York/A

{0 Fow ley Saunt &
ew Yorw, WY 1000?

ZIP + 4° (U.S, ADDRESSES ONLY)

iL 06.0 ¢

 

 

 

  
 
 

 
  

 
    
  
 

 

>|

UMITED STATES
POSTAL SERVICE ©

 

1007

C) p-pay

 
 

wa

USPS? Corporate Acct.No.

 

i =

10007

395

 
 

R2304E1051 94- 26

INL

55h

 

  

 

Federal Agency Acct, No. or costal Service™ Acct. No,

[7] aititary

  

        

— oPo

 

PO ZIP Code

097

 

sides Dally ry Date
(MMIDDIY 7h

Postage

* AG-

of

 

 

  

oft: a pl Schedule Sofi Tirne Insurance Fee COD Fee
ee CG V7 $ $
‘doyle = 10:30 AM Delivery Fé Return Receipt Fee | Live Animal
j AM *, Ltransportation Fea
’ Clem
“Pp? $ Se $
ad.

 

 

Speofal Handiing/Ffagile

Sunday/Holiday Prerniurn Fee

 

 

 

au) B/

Yotal Postage & Fees

 

 

OD: 12 1/2 x9 1/2

 

 

 

 

 

 

@

Hk Re KE

ie &

@ For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811, Beliery y Ai (MMDDIYY)| Time Employee Pignature ~

$100.00 insurance included. Claw t. 2

Clem of £

p EEL FROM THI Ss Cc oO R N ER LABEL 11-8, MARCH 2019 PSN 7690-02-000-9996 Sent *

} OQ.

WEIN VOGUE PUN Ieee s FR EE eer APRS Dt Re Denn OTE OE parnen # emanqer es senere 7

©
a geres Posty,
x
EP13F May 2020 z a
~ oe,

 

 

 

 

  
      

All rights reserved.

ity Mail Express® shipments.

riori
3 May 2020:

ICG:

ded. solely for use in sending P:

is provi
t for resale. EP13F © U.S. Postal Servi

is no’

kage

is pac

 

 

is the property of'the U.S. Postal Service® and

ing

packag
Misuses may be a violation of:federal law. Th

 

This

 

 

 

 

 

 

 
